PROSPECTUS SUPPLEMENT NO. 2 Filed Pursuant to Rule 424(b)(3) Registration File No.333-139216 OXIS INTERNATIONAL PROSPECTUS SUPPLEMENT NO.2 DATED NOVEMBER 15, 2007 TO THE PROSPECTUS DATED JUNE 1, 2007 This Prospectus Supplement No.2 supplements our Prospectus dated June 1, 2007 with the following attached documents: A. Form 10-QSB Quarterly Report dated November 14, 2007 The attached information modifies and supersedes, in part, the information in the prospectus.Any information that is modified or superseded in the prospectus shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement. This Prospectus Supplement No. 2 should be read in conjunction with Prospectus Supplement No. 1 and the Prospectus, which is required to be delivered with this Prospectus Supplement. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS, AS SUPPLEMENTED BY THIS PROSPECTUS SUPPLEMENT. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is November 15, 2007 INDEX TO FILINGS Annex Form 10-QSB Quarterly Report of the registrant filed with the Securities and Exchange Commission on November 14, 2007 A Annex A U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB þQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 0-8092 (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 94-1620407 (I.R.S. employer identification number) 323 Vintage Park Drive, Suite B, Foster City, CA94404 (Address of principal executive offices and zip code) (650) 212-2568 (Registrant’s telephone number, including area code) Check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þNO ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ¨NO þ At November 9, 2007, the issuer had outstanding the indicated number of shares of common stock:46,610,809. Transitional Small Business Disclosure FormatYES ¨NO þ OXIS INTERNATIONAL, INC. FORM 10-QSB For the Quarter Ended September 30, 2007 Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2007 (Unaudited) and December 31, 2006 1 Consolidated Statements of Operations for the three months and nine months ended September 30, 2007 and 2006 (Unaudited) 2 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (Unaudited) 3 Condensed Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis or Plan of Operation 15 Item 3. Controls and Procedures 41 PART II – OTHER INFORMATION Item 1. Legal Proceedings 42 Item 2. Unregistered Sales of Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Submission of Matters to a Vote of Security Holders 42 Item 5. Other Information 42 Item 6. Exhibits 42 SIGNATURE 43 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. OXIS INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS September 30, 2007 (Unaudited) December 31, 2006 ASSETS Current Assets: Cash and cash equivalents $ 1,591,000 $ 1,208,000 Accounts receivable, net 832,000 732,000 Inventory 646,000 561,000 Prepaid expenses and other current assets 97,000 130,000 Deferred tax assets 11,000 10,000 Restricted cash — 3,060,000 Total Current Assets 3,177,000 5,701,000 Property, plant and equipment, net 190,000 244,000 Patents, net 740,000 761,000 Goodwill and other assets, net 1,430,000 1,291,000 Total Other Assets 2,360,000 2,296,000 TOTAL ASSETS $ 5,537,000 $ 7,997,000 LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable $ 915,000 $ 714,000 Accrued expenses 1,114,000 838,000 Accounts payable to related party 62,000 49,000 Warrant liability 1,100,000 2,314,000 Accrued derivative liability 283,000 678,000 Notes Payable — 3,060,000 Total Current Liabilities 3,474,000 7,653,000 Long-term deferred taxes 25,000 25,000 Convertible debentures, net of discounts of $722,000 and $1,226,000 628,000 124,000 Total Liabilities 4,127,000 7,802,000 Minority interest 968,000 770,000 Commitments and Contingencies — — Stockholders’ Equity (Deficit): Convertible preferred stock - $0.01 par value; 15,000,000 shares authorized: — — Series B – 0 and 0 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively (aggregate liquidation preference of $1,000) — — Series C – 96,230 shares issued and outstanding 1,000 1,000 Common stock - $0.001 par value; 150,000,000 shares authorized; 46,610,809 and 44,527,476 shares issued and outstanding at September 30, 2007 and December 31, 2006 47,000 45,000 Additional paid-in capital 70,939,000 70,115,000 Accumulated deficit (70,128,000 ) (70,319,000 ) Accumulated other comprehensive loss (417,000 ) (417,000 ) Total stockholders’ equity (deficit) 442,000 (575,000 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 5,537,000 $ 7,997,000 See accompanying condensed notes to interim consolidated financial statements. 1 OXIS INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenue: Product revenues $ 1,473,000 $ 1,462,000 $ 3,948,000 $ 4,331,000 License revenues 48,000 50,000 777,000 50,000 Total Revenue 1,521,000 1,512,000 4,725,000 4,381,000 Cost of product revenues 741,000 725,000 2,243,000 2,374,000 Gross profit 780,000 787,000 2,482,000 2,007,000 Operating expenses: Research and development 158,000 207,000 525,000 598,000 Selling, general and administrative 852,000 953,000 2,234,000 2,854,000 Total operating expenses 1,010,000 1,160,000 2,759,000 3,452,000 Income (loss) from operations (230,000 ) (373,000 ) (277,000 ) (1,445,000 ) Other income (expenses): Interest income 13,000 14,000 38,000 45,000 Other income 11,000 — 44,000 2,000 Reduction in fair value of warrant and derivative liabilities 492,000 — 1,609,000 — Interest expense (257,000 ) (91,000 ) (757,000 ) (146,000 ) Total other income (expenses) 259,000 (77,000 ) 934,000 (99,000 ) Minority interest in subsidiary (63,000 ) (88,000 ) (197,000 ) (174,000 ) Income (loss) before provision for income taxes (34,000 ) (538,000 ) 460,000 (1,718,000 ) Provision for income taxes 86,000 115,000 269,000 204,000 Net income (loss) $ (120,000 ) $ (653,000 ) $ 191,000 $ (1,922,000 ) Net income (loss) per share – basic $ (0.00 ) $ (0.02 ) $ 0.00 $ (0.04 ) Net income (loss) per share –diluted $ (0.00 ) $ (0.02 ) $ 0.00 $ (0.04 ) Weighted average shares outstanding– basic 45,840,882 42,438,261 44,970,089 42,752,223 Weighted average shares outstanding–diluted 45,840,882 42,438,261 45,281,971 42,752,223 See accompanying condensed notes to interim consolidated financial statements. 2 OXIS INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ 191,000 $ (1,922,000 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation of property, plant and equipment 54,000 55,000 Amortization of intangible assets 115,000 101,000 Accretion of interest on discounted note payable — 45,000 Common stock issued to vendor for accounts payable 326,000 23,000 Stock compensation expense for options and warrants issued to employees and non-employees — 249,000 Amortization of debt discounts 504,000 — Reduction in fair value of warrant and derivative liabilities (1,609,000 ) — Minority interest in subsidiary 198,000 174,000 Changes in assets and liabilities: Accounts receivable (100,000 ) (29,000 ) Inventory (85,000 ) 96,000 Prepaid expenses and other current assets 25,000 155,000 Deferred tax asset (1,000 ) 1,000 Other assets — (8,000 ) Accounts payable 201,000 290,000 Accrued expenses 277,000 214,000 Taxes payable — 115,000 Accounts payable to related party 13,000 (65,000 ) Net cash provided by (used in) operating activities 109,000 (506,000 ) Cash flows from investing activities: Investment in restricted certificate of deposit — (3,060,000 ) Payment for acquisition of additional interest in subsidiary (132,000 ) — Proceeds from restricted certificate of deposit 3,060,000 3,060,000 Capital expenditures — (64,000 ) Increase in patents (94,000 ) (42,000 ) Net cash provided by (used in) investing activities 2,834,000 (106,000 ) Cash flows from financing activities: Proceeds from issuance of common stock 500,000 — Proceeds from exercise of stock options — 69,000 Proceeds from short-term borrowing — 3,666,000 Repayment of short-term borrowings (3,060,000 ) (3,060,000 ) Net cash provided by (used in) financing activities (2,560,000 ) 675,000 Net increase in cash and cash equivalents 383,000 63,000 Cash and cash equivalents - beginning of period 1,208,000 614,000 Cash and cash equivalents - end of period $ 1,591,000 $ 677,000 See accompanying condensed notes to interim consolidated financial statements. 3 OXIS INTERNATIONAL, INC. CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 1.The Company and Summary of Significant Accounting Policies OXIS International, Inc. with its subsidiaries (collectively, “OXIS” or the “Company”) is engaged in the development of clinical and research assays, diagnostics, nutraceutical and therapeutic products, which include new technologies applicable to conditions and diseases associated with oxidative stress. OXIS derives its revenues primarily from sales of research diagnostic assays to research laboratories. The Company’s diagnostic products include twenty-five research assays to measure markers of oxidative stress. OXIS’ majority owned subsidiary,BioCheck Inc. (“BioCheck”) offers its clinical laboratory and in vitro diagnostics customers over 40 clinical diagnostic assays. BioCheck’s primary product line consists of enzyme linked immunosorbentassay, or ELISA, kits that are widely used in medical laboratory settings. These test kits are applicable to cardiac markers, infectious disease, thyroid function markers, fertility hormones, and other miscellaneous clinical diagnostic markers. BioCheck currently has several products under development for cancer, cardiac/inflammatory and angiogenesis research applications. In addition to clinical and research assay products, BioCheck provides various research services to pharmaceutical and diagnostic companies worldwide. In 1965, the corporate predecessor of OXIS, Diagnostic Data, Inc., was incorporated in the State of California. Diagnostic Data changed its incorporation to the State of Delaware in 1972; and changed its name to DDI Pharmaceuticals, Inc. in 1985. In 1994, DDI Pharmaceuticals merged with International BioClinical, Inc. and Bioxytech S.A. and changed its name to OXIS International, Inc. The Company’s principal executive offices were relocated to Foster City, California from Portland, Oregon on February 15, 2006. On September 19, 2005, the Company entered into a stock purchase agreement with BioCheck and certain stockholders of BioCheck to purchase all of the common stock of BioCheck for $6.0 million in cash. On December6, 2005, the Company purchased 51% of the common stock of BioCheck from each of the shareholders of BioCheck on a pro rata basis, for $3,060,000 in cashand in the third quarter of 2007 the Company purchased an additional 2% of BioCheck shares. The Company had a net loss of $120,000 and net income of $191,000 for the three month and nine month period ended September 30, 2007 compared to a net loss of $653,000 and $1,922,000 for the three month and nine month period ended September 30, 2006.Net income in 2007 was primarily affected by non-cash income relating to decrease in warrant and derivative liabilities.For the three months ending September 30, 2007 such non-cash income was $492,000 and for the nine months ending September 30, 2007, such non-cash income was $1,609,000.During 2006, the Company obtained debt financing in the amount of $1,350,000. Such financing resulted in non-cash financing charges of $1,674,000 in 2006. 4 OXIS INTERNATIONAL, INC. CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) SEPTEMBER 30, 2007 As shown in the accompanying consolidated financial statements, the Company has incurred an accumulated deficit of $70,128,000 through September 30, 2007.On a consolidated basis, the Company had cash and cash equivalents of $1,591,000 at September 30, 2007 of which $1,174,000 was held by BioCheck. Since BioCheck has been and is expected to continue to be cash flow positive, management believes that its cash will be sufficient to sustain its operating activities. Management believes and presently anticipates that the cash held by the OXIS parent company of $417,000 at September 30, 2007 will provide sufficient cash flow to sustain the Company’s operations at least through the end of 2007.As of September 30, 2007, approximately $3,230,000 would be needed in order for OXIS to exercise its option to purchase the remaining 47% of BioCheck.During the three months ended September 30, 2007, the Company purchased an additional 2% of Bio Check shares for $132,000.However, the Company may not successfully obtain debt or equity financing on terms acceptable to us, or at all, that will be sufficient to finance our goals or to increase product related revenues.The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event the Company cannot continue operations. Basis of Presentation The consolidated financial statements have been prepared by the Company in accordance with the rules and regulations of the Securities and Exchange Commission regarding interim financial information.Accordingly, these financial statements and notes thereto do not include certain disclosures normally associated with financial statements prepared in accordance with accounting principles generally accepted in the United States of America.This interim financial information should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended December 31, 2006 included in the Company’s Annual Report on Form 10-KSB/A. The consolidated financial statements include the accounts of OXIS International, Inc. and its subsidiaries.All intercompany balances and transactions have been eliminated.In the opinion of the Company’s management, the consolidated financial statements include all adjustments (consisting of only normal recurring adjustments) and disclosures considered necessary for a fair presentation of the results of the interim periods presented.This interim financial information is not necessarily indicative of the results of any future interim periods or for the Company’s full year ending December 31, 2007. Revenue Recognition · Product Revenue We manufacture, or have manufactured on a contract basis, research and clinical diagnostic assays and fine chemicals, which are our primary products sold to customers. Revenue from the sale of our products, including shipping fees, is recognized when title to the products is transferred to the customer which usually occurs upon shipment or delivery, depending upon the terms of the sales order and when collectibility is reasonably assured. Revenue from sales to distributors of our products is recognized, net of allowances, upon delivery of product to the distributors. According to the terms of individual distributor contracts, a distributor may return product up to a maximum amount and under certain conditions contained in its contract. Allowances are calculated based upon historical data, current economic conditions and the underlying contractual terms. Our mix of product sales are substantially at risk to market conditions and demand, which may change at anytime. · License Revenue License arrangements may consist of non-refundable upfront license fees, exclusive licensed rights to patented or patent pending technology, and various performance or sales milestones and future product royalty payments. Some of these arrangements are multiple element arrangements. 5 OXIS INTERNATIONAL, INC. CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) SEPTEMBER 30, 2007 Non-refundable, up-front fees that are not contingent on any future performance by us, and require no consequential continuing involvement on our part, are recognized as revenue when the license term commences and the licensed data, technology and/or compound is deliveredWe defer recognition of non-refundable upfront fees if we have continuing performance obligations without which the technology, right, product or service conveyed in conjunction with the non-refundable fee has no utility to the licensee that is separate and independent of our performance under the other elements of the arrangement. In addition, if we have continuing involvement through research and development services that are required because our know-how and expertise related to the technology is proprietary to us, or can only be performed by us, then such up-front fees are deferred and recognized over the period of continuing involvement. Payments related to substantive, performance-based milestones in a research and development arrangement are recognized as revenue upon the achievement of the milestones as specified in the underlying agreements when they represent the culmination of the earnings process. · Royalty Revenue We recognize royalty revenues from licensed products when earned in accordance with the terms of the license agreements. Net sales figures used for calculating royalties include deductions for costs of unsaleable returns, managed care chargebacks, cash discounts, freight and warehousing, and miscellaneous write-offs. Segment Reporting The Company operates in one reportable segment. Restricted Cash The Company invested $3,060,000 of cash into a 30-day certificate of deposit at KeyBank, N.A. (“KeyBank”) and entered into a $3,060,000 non-revolving one-year loan agreement with KeyBank on December2, 2005 for the purpose of completing the initial closing of the BioCheck acquisition. The Company granted a security interest in its $3,060,000 certificate of deposit to KeyBank under the loan agreement. This loan agreement was subsequently transferred to Bridge Bank.Consequently, the certificate of deposit is classified as restricted cash on the consolidated balance sheet at December 31, 2006 as the cash was restricted as to use.In February 2007, the Company used the proceeds from cashing in the certificate of deposit to pay off the loan with Bridge Bank. Stock-Based Compensation Management implemented SFAS 123R effective January 1, 2006, using the modified prospective application method. Under the modified prospective application method, SFAS 123R applies to new awards and to awards modified, repurchased or cancelled after January 1, 2006. Additionally, compensation costs for the portion of awards for which the requisite service has not been rendered that are outstanding as of January 1, 2006 are recognized as the requisite service is rendered on or after January 1, 2006.The compensation cost for awards issued prior to January 1, 2006 attributed to services performed in years after January 1, 2006 uses the attribution method applied prior to January 1, 2006 according to SFAS 123, except that the method of recognizing forfeitures only as they occur was not continued.The Company recognized$144,000 and $191,000 in share-based compensation expense for the nine months ended September 30, 2007 and 2006, respectively. 6 OXIS INTERNATIONAL, INC. CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) SEPTEMBER 30, 2007 The Company issued 55,000 and 400,000 stock options to employees and directors during the nine months ended September 30, 2007 and 2006, respectively.The fair values of employee stock options are estimated for the calculation of the pro forma adjustments in the above table at the date of grant using the Black-Scholes option-pricing model with the following weighted-average assumptions during 2007 and 2006: expected volatility of 176% and 90%, respectively; average risk-free interest rate of 5.0% and 4.45%, respectively; initial expected life of 9.0 years and 4.45 years, respectively; no expected dividend yield; and amortized over the vesting period of typically one to four years. The Company undertook a comprehensive study of options issued over the life of the Company’s option plans to determine historical patterns of options being exercised and forfeited. The results of this study were used as a source to estimate expected life and forfeiture rates. The new estimated life of 4.45 years was applied only to determine the fair value of awards issued after January 1, 2006. The estimated forfeiture rate of 40% was applied to all awards that vested after January 1, 2006, including awards issued prior to that date, to determine awards expected to be exercised Stock options issued to non-employees as consideration for services provided to the Company have been accounted for under the fair value method in accordance with SFAS 123 and Emerging Issues Task Force No. 96-18, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services,” which requires that compensation expense be recognized for all such options.The company recognized in share-based compensation expense for non-employees of $182,000 and $62,000 for the nine months ended September 30, 2007 and 2006, respectively. Earnings Per Share Basic earnings per share is computed by dividing the net income or loss for the period by the weighted average number of common shares outstanding during the period.Diluted earnings per share is computed by dividing the earnings for the period by the weighted average number of common shares outstanding during the period, plus the potential dilutive effect of common shares issuable upon exercise or conversion of outstanding stock options and warrants during the period.The following is a reconciliation of the number of shares (denominator) used in the basic and diluted earnings per share (“EPS”) computations.The weighted average number of potentially dilutive common shares were 318,940 and 611,497 for the three months and nine months ended September 30, 2007, respectively.These shares were excluded from net diluted loss per share because of their anti-dilutive effect. 7 OXIS INTERNATIONAL, INC. CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) SEPTEMBER 30, 2007 Three Months Ended September 30, 2007 2006 Per Per Income Shares Share Income Shares Share Basic earningsper share Net income (loss) $ (120,000 ) $ (653,000 ) Weighed shares outstanding 45,840,882 43,090,280 $ (0.00 ) $ (0.02 ) Diluted earnings per share N/A N/A Nine Months Ended September 30, 2007 2006 Per Per Income Shares Share Income Shares Share Basic earningsper share Net income $ 191,000 $ (1,922,000 ) Weighed shares outstanding 44,970,089 42,752,223 $ 0.00 $ (0.04 ) Diluted earnings per share Net income $ 191,000 N/A Weighed shares outstanding 44,970,089 Effect of dilutive securities Warrants and options 311,882 45,281,971 $ 0.00 N/A 8 OXIS INTERNATIONAL, INC. CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) SEPTEMBER 30, 2007 Recent Accounting Pronouncements In February of 2007 the FASB issued SFAS 159, “The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No. 115.”The statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.The statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007.The Company is analyzing the potential accounting treatment. FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB StatementNo.109.” Interpretation 48 prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.Benefits from tax positions should be recognized in the financial statements only when it is more likely than not that the tax position will be sustained upon examination by the appropriate taxing authority that would have full knowledge of all relevant information.The amount of tax benefits to be recognized for a tax position that meets the more-likely-than-not recognition threshold is measured as the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement.Tax benefits relating to tax positions that previously failed to meet the more-likely-than-not recognition threshold should be recognized in the first subsequent financial reporting period in which that threshold is met or certain other events have occurred.Previously recognized tax benefits relating to tax positions that no longer meet the more-likely-than-not recognition threshold should be derecognized in the first subsequent financial reporting period in which that threshold is no longer met.Interpretation 48 also provides guidance on the accounting for and disclosure of tax reserves for unrecognized tax benefits, interest and penalties and accounting in interim periods. Interpretation 48 is effective for fiscal years beginning after December 15, 2006.The change in net assets as a result of applying this pronouncement will be a change in accounting principle with the cumulative effect of the change required to be treated as an adjustment to the opening balance of retained earnings on January 1, 2007, except in certain cases involving uncertainties relating to income taxes in purchase business combinations.In such instances, the impact of the adoption of Interpretation 48 will result in an adjustment to goodwill.The Company adopted Interpretation 48 on January 1, 2007, which did not have a material impact on the Company’s financial statements. Use of Estimates The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America, and have been consistently applied in the preparation of the financial statements. The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses and disclosures of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. 2.Notes Payable September 30, 2007 December 31, 2006 Note payable to KeyBank, N.A. $ — $ 3,060,000 9 OXIS INTERNATIONAL, INC. CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) SEPTEMBER 30, 2007 On December2, 2005, the Company entered into a non-revolving one-year loan agreement with KeyBank in the amount of $3,060,000, for the purpose of completing the initial closing of the BioCheck acquisition. The Company granted a security interest in its $3,060,000 certificate of deposit at KeyBank under the loan agreement. The loan bore interest at an annual rate that was 2.0% greater than the interest rate on the certificate of deposit. The Company’s $3,060,000 loan with KeyBank was repaid during February 2006 and a new one-year loan agreement was entered into with Bridge Bank. The Company granted a security interest in its $3,060,000 certificate of deposit transferred from KeyBank to Bridge Bank. The loan bore interest at 3.0% and the certificate of deposit bore interest at 1.0%.This loan was repaid in full in February 2007 primarily from the proceeds of cashing in the certificate of deposit. Convertible debentures On October 25, 2006, the Company entered into a securities purchase agreement (“Purchase Agreement”) with four accredited investors (the “Purchasers”). In conjunction with the signing of the Purchase Agreement, the Company issued secured convertible debentures (“Debentures”) and Series A, B, C, D, and E common stock warrants (“Warrants”) to the Purchasers, and the parties also entered into a registration rights agreement and a security agreement (collectively, the “Transaction Documents”). Pursuant to the terms of the Purchase Agreement, the Company issued the Debentures in an aggregate principal amount of $1,694,250 to the Purchasers. The Debentures are subject to an original issue discount of 20.318% resulting in proceeds to the Company of $1,350,000 from the transaction. The Debentures mature on October 25, 2008, but may be prepaid by the Company at any time provided that the common stock issuable upon conversion and exercise of the Warrants is covered by an effective registration statement. The Debentures are convertible, at the option of the Purchasers, at any time, into shares of common stock at $0.35 per share, as adjusted pursuant to a full ratchet anti-dilution provision (the “Conversion Price”). Pursuant to the terms of the debentures, beginning on February 1, 2007, we began to amortize the debentures in equal installments on a monthly basis resulting in a complete repayment by the maturity date (the “Monthly Redemption Amounts”). The Monthly Redemption Amounts can be paid in cash or in shares, subject to certain restrictions. If the Company chooses to make any Monthly Redemption Amount payment in shares of common stock, the price per share is the lesser of the Conversion Price then in effect and 85% of the weighted average price for the 10 trading days prior to the due date of the Monthly Redemption Amount.The Company has not made the required Monthly Redemption Amounts and as of September 30, 2007, the Company was in default and was eight months behind on these payments.Pursuant to the provisions of the Secured Convertible Debentures, such non-payment is an event of default.Penalty interest accrues on any unpaid redemption balance at an interest rate equal to the lesser of 18% per annum or the maximum rate permitted by applicable law until such amount is paid in full.Upon an event of default, each purchaser has the right to accelerate the cash repayment of at least 130% of the outstanding principal amount of the debenture plus accrued but unpaid liquidated damages and interest.If the Company fails to make such payment in full, the purchasers have the right sell substantially all of the Company’s assets pursuant to their security interest to satisfy any such unpaid balance.The Monthly Redemption Amount is approximately $85,000 per month.As of about September 30, 2007, the Company would have to issue approximately 4,123,000 shares of common stock to satisfy the Monthly Redemption Amount in arrears in an amount of $678,000 and unpaid interest of $45,000, for a total of approximately $723,000 in arrears. 10 OXIS INTERNATIONAL, INC. CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) SEPTEMBER 30, 2007 Pursuant to the Debentures, the Company agreed that it will not incur additional indebtedness for borrowed money, other than its current Bridge Bank promissory note which has now been repaid. The Company also agreed that it will not pledge, grant or convey any new liens on its assets. The obligation to pay all unpaid principal will be accelerated upon an event of default, including upon failure to perform its obligations under the Debenture covenants, failure to make required payments, default on any of the Transaction Documents or any other material agreement, lease, document or instrument to which the Company is obligated, the bankruptcy of the Company or related events. The Purchasers have a right of first refusal to participate in up to 100% of any future financing undertaken by the Company until the later of the date that the Debentures are no longer outstanding and the one year anniversary of the effective date of the registration statement. The Company was restricted from issuing shares of common stock or instruments convertible into common stock for 90 days after the effective date of the registration statement with certain exceptions. The Company is also prohibited from effecting any subsequent financing involving a variable rate transaction until such time as no Purchaser holds any of the Debentures. In addition, until such time as any Purchaser holds any of the securities issued in the Debenture transaction, if the Company issues or sells any common stock or instruments convertible into common stock which a Purchaser reasonably believes is on terms more favorable to such investors than the terms pursuant to the Transaction Documents, the Company is obligated to amend the terms of the Transaction Documents to such Purchaser the benefit of such better terms. The Company may prepay the entire outstanding principal amount of the Debentures, plus accrued interest and other amounts payable, at its option at any time without penalty, provided that a registration statement is available for the resale of shares underlying the Debentures and Warrants, as more fully described in the Debentures. The purpose of this Debenture transaction was to provide the corporation with intermediate term financing as it seeks longer term financing. On October 25, 2006, in conjunction with the signing of the Purchase Agreement, the Company issued to the Purchasers five year Series A Warrants to purchase an aggregate of 2,420,357 shares of common stock at an initial exercise price of $0.35 per share, one year Series B Warrants to purchase 2,420,357 shares of common stock at an initial exercise price of $0.385 per share, and two year Series C Warrants to purchase an aggregate of 4,840,714 shares of common stock at an initial exercise price of $0.35 per share. In addition, the Company issued to the Purchasers Series D and E Warrants which become exercisable on a pro-rata basis only upon the exercise of the Series C Warrants. The six year Series D Warrants to purchase 2,420,357 shares of common stock have an initial exercise price of $0.35 per share. The six year Series E Warrants to purchase 2,420,357 shares of common stock have an initial exercise price of $0.385 per share. The initial exercise prices for each warrant are adjustable pursuant to a full ratchet anti-dilution provision and upon the occurrence of a stock split or a related event. Pursuant to the registration rights agreement, the Company must file a registration statement covering the public resale of the shares underlying the Series A, B, C, D and E Warrants and the Debentures within 45 days of the closing of the transaction and cause the registration to be declared effective within 120 days of the closing date. The registration statement was filed and declared effective within the 120 days of the closing date. Cash liquidated damages equal to 2% of the face value of the Debentures per month are payable to the purchasers for any failure to timely file or maintain an effective registration statement. Pursuant to the Security Agreement, the Company agreed to grant the purchasers, pari passu, a security interest in substantially all of the Company’s assets. The Company also agreed to pledge its respective ownership interests in its wholly-owned subsidiaries, OXIS Therapeutics, OXIS Isle of Man, and its 53% owned subsidiary, BioCheck, Inc. In addition, OXIS Therapeutics and OXIS Isle of Man each provided a subsidiary guarantee to the Purchasers in connection with the transaction. 11 OXIS INTERNATIONAL, INC. CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) SEPTEMBER 30, 2007 Per EITF 00-19, paragraph 4, these convertible debentures do not meet the definition of a “conventional convertible debt instrument” since the debt is not convertible into a fixed number of shares. The Monthly Redemption Amounts can be paid with common stock at a conversion price that is a percentage of the market price; therefore the number of shares that could be required to be delivered upon “net-share settlement” is essentially indeterminate. Therefore, the convertible debenture is considered “non-conventional,” which means that the conversion feature must be bifurcated from the debt and shown as a separate derivative liability. This beneficial conversion liability was calculated to be $690,000 on October 25, 2006. In addition, since the convertible debenture is convertible into an indeterminate number of shares of common stock, it is assumed that the Company could never have enough authorized and unissued shares to settle the conversion of the warrants issued in this transaction into common stock. Therefore, the warrants issued in connection with this transaction had a fair value of $2,334,000 at October 20, 2006. The value of the warrants was calculated using the Black-Scholes model using the following assumptions: Discount rate of 4.5%, volatility of 158% and expected term of one to six years. The fair value of the beneficial conversion feature and the warrant liability will be adjusted to fair value on each balance sheet date with the change being shown as a component of net loss. The fair value of the beneficial conversion feature and the warrants at the inception of these convertible debentures were $690,000 and $2,334,000, respectively.
